UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2022



KATHLEEN A. MILLER,

                                              Plaintiff - Appellant,

          versus


RICHARD DANZIG, SECRETARY OF THE NAVY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-422-2)


Submitted:   December 20, 2001            Decided:   January 24, 2002


Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen A. Miller, Appellant Pro Se. Anita K. Henry, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kathleen A. Miller appeals the district court’s order entering

judgment as a matter of law in favor of the Secretary of the Navy

on her claims of discrimination and retaliation in violation of the

Rehabilitation Act of 1973, 29 U.S.C.A.    §§ 701-797 (West 1999 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.   Miller v. Danzig, No. CA-00-

422-2 (E.D. Va. filed June 14, 2001; entered June 15, 2001).     We

deny Miller’s motion to stay the case. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2